Exhibit 10(ee)-3
 
AMENDMENT NO. 2


TO


PPL CORPORATION INCENTIVE
COMPENSATION PLAN FOR KEY EMPLOYEES


WHEREAS, PPL Corporation, (“PPL”) has adopted the PPL Corporation Incentive
Compensation Plan for Key Employees (“Plan”), effective January 1, 1997; and
WHEREAS, the Plan was amended and restated effective January 1, 2003, and
subsequently amended by Amendment No. 1; and
WHEREAS, PPL desires to further amend the Plan;
NOW, THEREFORE, the Plan is hereby amended as follows:
I. Effective October 27, 2006, Section 8H is amended to read:


SECTION 8. STOCK OPTIONS.


H. Term of Option. At the time an Option is granted, CLC shall establish an
Option term applicable to such Award. Except as otherwise provided in this Plan
or in the Notification, the Option term for any Award shall not end later than
the earliest of the following:
(a) the date a Participant violates any noncompete agreement entered into by the
Participant and PPL Corporation or an Affiliated Company;
(b) the day before the tenth anniversary of the Date of Grant for such Award; or
(c) the applicable date below:
(1) Termination - The Option term with respect to all Awards to a Participant
who has a Termination that is not for Cause shall end 60 days after the date of
such Termination; provided, however, that CLC is authorized in its sole
discretion to extend the Option term for a reasonable period after such 60 day
period. The Option term with respect to all Awards to a Participant who has a
Termination for Cause shall end on the date of Termination.
(2) Retirement, Death or Disability - The Option term with respect to all Awards
to a Participant who has a death or Disability shall end 36 months after the
date of such death or Disability. The Beneficiary shall have the right to
exercise the Option in the event of the Participant's death. The Option term
with respect to all awards to a Participant who has a Retirement shall end on
the earlier of the date specified in paragraph (a) or (b), above.
(3) Change in Control - Notwithstanding anything in this Section 8H to the
contrary, the Option term with respect to all outstanding Options and all Awards
to a Participant, following a Change in Control, shall end on the earlier of the
date specified in paragraph (a) or (b), above.

II.  
Except as provided for in this Amendment No. 2, all other provisions of the Plan
shall remain in full force and effect.

IN WITNESS WHEREOF, this Amendment No. 2 is executed this         day of
____________________, 2007.
 
PPL SERVICES CORPORATION
 
PPL CORPORATION
         
By:
   
By:
   
John R. Biggar
   
John R. Biggar
 
Executive Vice President and
   
Executive Vice President and
 
Chief Financial Officer
   
Chief Financial Officer


